Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on  November 19, 2021.
Claims 1-2, 4-8 and 10-19 are currently pending.  Claims 1 and 4 have been amended.  Claims 3 and 9 have been canceled.  Entry of this amendment is accepted and made of record.
Previous objection to the Specification has been withdrawn in view of Applicant’s amendments filed November 19, 2021.
Previous rejection of claims 1-2, 4-8 and 10-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of Applicant’s amendments filed November 19, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-17 of copending Application No. 16198549 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 19 of the instant application and claims 1 and 17 of copending Application No. 16198549 both recite the limitations of a blackbody radiation source comprising a blackbody radiation cavity comprising an inner surface; and a carbon nanotube composite material located on and directly contacting the inner surface, wherein the carbon nanotube composite material consist of a black lacquer and a plurality of carbon nanotubes, but with greater detail. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10571339. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of U.S. Patent No. 10571339 both recite the limitations of a blackbody radiation source comprising a blackbody radiation cavity comprising an inner surface; and a carbon nanotube composite material located on and directly contacting the inner surface, wherein the carbon nanotube composite material consist of a black lacquer and a plurality of carbon nanotubes, but with greater detail. 
Claims 1, 3-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-10 and 12-16 of U.S. Patent No. 10782189. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of U.S. Patent No. 10782189 both recite the limitations of a blackbody radiation source comprising a blackbody radiation cavity comprising an inner surface; and a carbon nanotube composite material located on and directly contacting the inner surface, wherein the carbon nanotube composite material consist of a black lacquer and a plurality of carbon nanotubes, but with greater detail. 
Claims 1, 3-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7 and 17-22 of U.S. Patent No. 11204284. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of U.S. Patent No. 11204284 both recite the limitations of a blackbody radiation source comprising a blackbody radiation cavity comprising an inner surface; and a carbon nanotube composite material located on and directly contacting the inner surface, wherein the carbon nanotube composite material consist of a black lacquer and a plurality of carbon nanotubes, but with greater detail.

There is no Prior Art rejection for claims 1, 3-11 and 13-19.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 19, 2021, with respect to claims 1, 3-11 and 13-19 have been fully considered and are persuasive.  The previous rejection of claims 1, 3-11 and 13-19 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855